Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 3, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  153828(64)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 153828
  v                                                                 COA: 324018
                                                                    Wayne CC: 14-000152-FC
  THEODORE PAUL WAFER,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing its supplemental brief is GRANTED IN PART. The supplemental brief will be
  accepted as timely filed if submitted on or before March 28, 2017. The due date of
  defendant-appellant’s supplemental brief is also extended to March 28, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 3, 2017
                                                                               Clerk